Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 12, 14 – 19, 21 – 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2019/0144116 A1 to Yuan (“Yuan”).

Regarding claim 1, Yuan teaches a wearable (handheld/portable) device (1712) for controlling an unmanned aerial vehicle (UAV 1700) comprising: one or more sensors (within sensing unit/sensing system 1708) configured to detect first status information of the wearable device (¶¶0068, 0111, 0113, 0180, 0183); a communication circuit configured to transmit the first status information to the UAV and receive second status information of the UAV from the UAV (as illustrated in fig. 17 at least, transmission and reception takes place via channel 1716); and a processor configured to: generate a control instruction according to at least one of the first status information or the second status information (control instruction signal is sent via 1714) and control the communication circuit to transmit the control instruction to the UAV to control the UAV (see fig. 17).



Regarding claim 3, Yuan’s teaching, wherein: the position information of the wearable device is first position information; the second status information comprises second position information of the UAV; and the processor is further configured to generate a flight control instruction according to the first position information and the second position information, the flight control instruction-24-Client Ref No. 2016F0522US Attorney Docket No. 00203.3060.OOUScontrolling the UAV to adjust a projection distance of the UAV and the wearable device on a horizontal plane (see figs. 2 – 11; ¶¶0055, 0066, 0067).

Regarding claim 4, Yuan’s teaching, wherein: the position information of the wearable device is first position information; the second status information comprises second position information and orientation information of the UAV; and the processor is further configured to generate a flight control instruction or a shooting control instruction according to the first position information, the second position information, and the 0067).

Regarding claim 5, Yuan’s teaching, wherein: the one or more sensors further comprise an altitude sensor configured to detect altitude information of the wearable device; and the first status information further comprises the altitude information (¶¶0052 - 0055, 0069 at least).

Regarding claim 6, Yuan’s teaching, wherein: the altitude information of the wearable device is first altitude information; the second status information comprises second altitude information of the UAV; and-25-Client Ref No. 2016F0522US Attorney Docket No. 00203.3060.OOUSthe processor is further configured to generate a flight control instruction according to the first altitude information and the second altitude information, the flight control instruction controlling the UAV to adjust a relative altitude between the UAV and the wearable device (¶¶0041, 0051, , 0071, and 0111 at least).



Regarding claim 8, Yuan’s teaching, wherein: the one or more sensors further comprise an orientation sensor configured to detect orientation information of the wearable device; the first status information further comprises the orientation information; the position information of the wearable device is first position information; the second status information comprises second position information of the UAV; and-26-Client Ref No. 2016F0522USAttorney Docket No. 00203.3060.OOUS the processor is 

Regarding claim 9, Yuan’s teaching, wherein: the position information of the wearable device is first position information; the second status information includes second position information of the UAV; and the processor is further configured to: record the first position information or the second position information; generating a motion path of the wearable device or the UAV; and associate pictures or videos captured by the UAV with the motion path (¶0052, 0055, 0081, 0185 at least).

Regarding claim 10, Yuan’s teaching, wherein the processor is further configured to: match (compare) the second position information of the UAV at which the pictures or the videos are captured with the first position information or the second position information on the motion path; and associate the pictures or the videos with position points on the motion path 

Regarding claim 11, Yuan’s teaching, wherein: -27-Client Ref No. 2016F0522USAttorney Docket No. 00203.3060.OOUSthe at least one sensor comprises a motion sensor configured to detect a motion parameter of the wearable device; the first status information comprises the motion parameters; and the processor is further configured to generate the control instruction according to the motion parameter (¶¶0055, 0101, 0111, 0183).

Regarding claim 12, Yuan’s teaching, further comprising: a memory storing at least one action template (gesture) and at least one candidate control instruction associated with the at least one action template (¶¶0058, 0140); wherein the processor is further configured to: match (compare) an action instruction formed according to the motion parameter with one of the at least one action template (¶¶0111, 0114); and determine one of the at least one candidate control instruction that is associated with the one of the at least one action template as the control instruction (the actual gesture control; ¶¶0058, 0140).



Regarding claim 15, Yuan’s teaching, wherein: the processor is further configured to: generate a call control instruction (verbal command) according to the motion parameter; and generate a flight control instruction or a shooting control instruction in response to the call control instruction; and the flight control instruction controls a flight status of the UAV, and the shooting control instruction controls a shooting status of an imaging device carried by the UAV (¶¶0015, 0019, 0141).

Regarding claim 16, Yuan’s teaching, wherein the flight control instruction controls the UAV to adjust a relative position (orientation) of the UAV with respect to the wearable device (¶0092), or the shooting control instruction controls the imaging device (camera) to adjust a shooting direction (¶¶0060, 0143, 0185).

Regarding claim 17, Yuan’s teaching, wherein the processor is further configured to visually recognize (display to) an operator from pictures or videos captured by the imaging device (¶¶0060, 0061, 0140).  

Regarding claim 18, Yuan’s teaching, further comprising: one or more buttons; wherein the processor is further configured to generate the control instruction (verbal, gesture, voice, eye) according to an operation on the one or more buttons (¶¶0058, 140, 0141).

Regarding claim 19, Yuan’s teaching, wherein: the one or more buttons comprise a direction (orientation) button configured to instruct the processor to generate a flight control instruction or a shooting control instruction (¶¶0015, 0019).

Regarding claim 21, Yuan’s teaching, wherein the one or more buttons further comprise at least one: a take-off button configured to control the UAV to take off, a landing button configured to control the UAV to land; a return button configured to control the UAV to return to a preset position; 

Regarding claim 22, Yuan’s teaching, wherein the wearable device is a watch or a wristband comprising a housing body and a band, the communication circuit or at least a portion of an antenna of the one or more sensors being arranged at the band (¶0058).

Regarding claim 23, Yuan’s teaching, further comprising: a display screen configured to display the first status information and at least one of the second status information, pictures, or videos received via the communication circuit (¶¶0058 – 0061, 0140). 

Regarding claim 25, Yuan’s teaching, wherein the communication circuit comprises:-31-Client Ref No. 2016F0522US Altorney Docket No. 00203.3060.OOUSan Industrial Scientific Medical band (ISM) communication circuit configured to communicate with the UAV (1700) and a WIFI communication circuit configured to communicate with a server terminal to download data from or upload data to the server terminal (¶0142, 0186).

Allowable Subject Matter
Claims 13, 20, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of UAV control, the prior art of record fail to teach, in combination with other limitations, motion sensor comprises an inertial sensor; and an action instruction is formed by integrating values of the motion parameter outputted by the inertial sensor over time; a multiplex button to generate the flight control instruction in response to the multiplex button being in a first state; and generate the shooting control instruction in response to the multiplex button being in a second state. a backlight to selectively provide backlight for a semi-transparent-semi-reflective LCD panel according to a backlight control instruction generated by the backlight control button or an ambient-light intensity detected by the ambient-light sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668